                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        LO MEI SEH,                                    Case No. 18-cv-00885-DMR
                                   9                      Plaintiff,
                                                                                           ORDER RE PLAINTIFF’S COUNSEL’S
                                  10              v.                                       MOTION FOR ATTORNEYS’ FEES
                                  11        NANCY A. BERRYHILL,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13           Plaintiff Lo Mei Seh filed a complaint seeking to reverse the Commissioner of the Social

                                  14   Security Administration’s administrative decision to deny her application for benefits under Title II

                                  15   of the Social Security Act, 42 U.S.C. § 401 et seq. The court granted in part Plaintiff’s motion for

                                  16   summary judgment and remanded the case for further proceedings. [Docket No. 21.] Following

                                  17   remand, an Administrative Law Judge (“ALJ”) found that Plaintiff is disabled and entitled to past-

                                  18   due disability benefits. Plaintiff’s counsel Harvey Sackett now moves for an award of attorneys’

                                  19   fees under 42 U.S.C. § 406(b). [Docket Nos. 26-1 (“Mot.”), 30 (“Reply”).] The Commissioner

                                  20   filed an analysis of the fee request. [Docket No. 29 (“Response”).]

                                  21           Having carefully considered the parties’ submissions, the court grants the motion.

                                  22   I.      BACKGROUND

                                  23           Plaintiff applied for Social Security Disability Insurance (“SSDI”) benefits on November

                                  24   15, 2013. Her application was initially denied on April 10, 2014 and again on reconsideration on

                                  25   September 24, 2014. Following a hearing, an ALJ issued a decision finding Plaintiff not disabled.

                                  26   After the Appeals Council denied Plaintiff’s request for review, she appealed to this court. The

                                  27   court granted in part Plaintiff’s motion for summary judgment and remanded the case for further
                                       proceedings. [Docket No. 21.] On May 15, 2020, an ALJ issued a fully favorable decision. Mot.,
                                  28
                                   1   Ex. A. Plaintiff and her two daughters were awarded a total of $291,118.60 in past-due disability

                                   2   benefits.1 Mot., Exs. B-D.

                                   3           The retainer agreement between Plaintiff and Sackett permits Sackett to request a maximum

                                   4   of 25% of any past-due benefits awarded. Mot., Ex. E. Sackett is requesting a gross amount of

                                   5   $37,895.83. Reply at 1. Of this amount, Plaintiff will be refunded $4,730.18 for the Equal Access

                                   6   to Justice Act (“EAJA”) fees this court approved on June 28, 2019. See Docket No. 25. Sackett

                                   7   also proposes to reduce his fee by an additional $3,165.65 as a “courtesy.” See Mot. at 2, Reply at

                                   8   2. Sackett’s proposal on this point is confusing since it appears that he is seeking a court order

                                   9   awarding the full amount but also deducting the courtesy amount. This is convoluted. A request

                                  10   for attorneys’ fees should clearly state the final amount requested. Accordingly, the court declines

                                  11   to consider the courtesy reduction as part of the fee request and will instead decide whether Sackett

                                  12   is entitled to an award of $34,730.18.
Northern District of California
 United States District Court




                                  13           The Commissioner does not oppose Sackett’s request for fees. Instead, he presents an

                                  14   analysis of the requested fees in his role “resembling that of a trustee” for Plaintiff. See Response
                                       at 2.
                                  15
                                       II.     LEGAL STANDARD
                                  16
                                               Under the Social Security Act, an attorney who successfully represents a claimant before a
                                  17
                                       court may seek an award of attorneys’ fees not to exceed 25 percent of any past-due benefits
                                  18
                                       eventually awarded. 42 U.S.C. § 406(b). While contingency fee agreements are permissible in
                                  19
                                       Social Security cases, section 406(b) “calls for court review of such arrangements as an independent
                                  20
                                       check, to assure that they yield reasonable results in particular cases.” Gisbrecht v. Barnhart, 535
                                  21
                                       U.S. 789, 807 (2002). In deciding whether a fee agreement is reasonable, courts must consider “the
                                  22
                                       character of the representation and the results the representative achieved.” Crawford v. Astrue, 586
                                  23
                                       F.3d 1142, 1151 (9th Cir. 2009) (quoting Gisbrecht, 535 U.S. at 808). The court “first look[s] to
                                  24
                                       the fee agreement and then adjust[s] downward if the attorney provided substandard representation
                                  25

                                  26

                                  27
                                       1
                                         Sackett’s motion states that the total award is $290,712.60. Mot. at 2. This figure does not appear
                                       to match the award amounts in the supporting documentation he submitted. See Mot., Exs. B-D.
                                  28   The discrepancy is not material to this motion.

                                                                                        2
                                   1   or delayed the case, or if the requested fee would result in a windfall.” Id. While a court may

                                   2   consider an attorney’s lodestar in deciding whether an award of fees under section 406(b) is

                                   3   reasonable, “a lodestar analysis should be used only as an aid (and not a baseline) in assessing the

                                   4   reasonableness of the fee.” Laboy v. Colvin, 631 F. App’x 468, 469 (9th Cir. 2016).

                                   5          An award of fees under section 406(b) must be offset by any award of fees under EAJA.

                                   6   Gisbrecht, 535 U.S. at 796.

                                   7   III.   DISCUSSION

                                   8          In this case, Sackett reports that he spent 22.85 hours litigating this case, not including the

                                   9   time he spent on administrative proceedings. Mot., Ex. F. Therefore, granting Sackett’s request of

                                  10   $34,730.18 in attorneys’ fees would result in an effective hourly rate of $1,519.92.2

                                  11          Upon considering the record and arguments, the court finds that fees requested are

                                  12   reasonable. First, the requested fee amount constitutes approximately 11.9% of the past-due benefits
Northern District of California
 United States District Court




                                  13   awarded to Plaintiff and her daughters, which is well below the statutory maximum of 25%. The

                                  14   hours Sackett expended on this case also appear to be reasonable. See Mot., Ex. F.
                                              Second, although Sackett’s effective hourly rate is high, Gisbrecht and Crawford makes
                                  15
                                       clear that lodestar methodology should not drive fee awards under section 406(b).3 This is because
                                  16
                                       “the lodestar method under-compensates attorneys for the risk they assume in representing SSDI
                                  17
                                       claimants and ordinarily produces remarkably smaller fees than would be produced by starting with
                                  18

                                  19
                                       2
                                  20     The court calculates the effective hourly rate based on the requested fee award under section 406(b)
                                       without first deducting the EAJA fee award that will be refunded to Plaintiff. This is because section
                                  21   406 establishes the “exclusive regime for obtaining fees for successful representation of Social
                                       Security benefits claimants.” Gisbrecht, 535 U.S. at 795-96. An attorney may receive fee awards
                                  22   under both EAJA and section 406(b) but because section 406(b) fees are exclusive, the attorney
                                       must refund to the claimant the smaller of the fee awards. Id. at 796. In other words, the fee awards
                                  23   under those statutes are independent of each other and the court must determine whether the total
                                       section 406(b) award is itself reasonable. See Parrish v. Comm’r of Soc. Sec. Admin., 698 F.3d
                                  24   1215, 1217 (9th Cir. 2012) (“[A]n award under § 406(b) compensates an attorney for all the
                                       attorney’s work before a federal court on behalf of the Social Security claimant in connection with
                                  25   the action that resulted in past-due benefits.” (emphasis added)); see also Ainsworth v. Berryhill,
                                       No. 16-cv-03933-BLF, 2020 WL 6149710, at *2 (N.D. Cal. Oct. 20, 2020) (calculating the effective
                                  26   hourly rate before deducting the EAJA award).

                                  27
                                       3
                                        For the same reasons, the court rejects Sackett’s arguments regarding lodestar enhancements. See
                                       Mot. at 4-5. In evaluating the reasonableness of fee awards under section 406(b), the court starts
                                  28   with the contingent-fee agreement and decides whether the contracted amount needs to be reduced,
                                       “not whether the [lodestar] amount should be enhanced.” See Crawford, 586 F.3d at 1149.
                                                                                         3
                                   1   the contingent-fee agreement.” Crawford, 586 F.3d at 1149; see also Gisbrecht, 535 U.S. at 806

                                   2   (emphasizing that the lodestar calculation is intended to govern in fee-shifting cases, not fee awards

                                   3   under section 406(b)). Indeed, after Gisbrecht, “district courts generally have been deferential to

                                   4   the terms of contingency fee contracts in § 406(b) cases, accepting that the resulting de facto hourly

                                   5   rates may exceed those for non contingency-fee arrangements.” Hearn v. Barnhart, 262 F. Supp.

                                   6   2d 1033, 1037 (N.D. Cal. 2003) (Infante, J.).

                                   7          Third, courts in this district have awarded comparable fees under section 406(b). See, e.g.,

                                   8   Harrell v. Berryhill, No. 16-cv-2428-TSH, 2018 WL 4616735 (N.D. Cal. Sept. 24, 2018) (awarding

                                   9   Sackett $49,584.96 in attorneys’ fees, representing an effective hourly rate of $1,213.83 and 24.37%

                                  10   of the past-due benefits); Ainsworth v. Berryhill, No. 16-cv-03933-BLF, 2020 WL 6149710, at *2

                                  11   (N.D. Cal. Oct. 20, 2020) (finding an effective hourly rate of $1,325.34 reasonable); Ciletti v.

                                  12   Berryhill, No. 17-cv-05646-EMC, 2019 WL 144584, at *2 (N.D. Cal. Jan. 9, 2019) (granting a fee
Northern District of California
 United States District Court




                                  13   request for $35,442.00, which constituted 23.47% of the past-due benefits awarded).

                                  14          Finally, nothing in the record suggests that Sackett provided substandard representation. He
                                       achieved a substantial award of past-due benefits for his client. Plaintiff supports the fee request
                                  15
                                       and represents that she is satisfied with Sackett’s representation. See Mot., Ex. H.
                                  16
                                              In light of the above considerations, the requested fee award is “not excessively large in
                                  17
                                       relation to the benefits achieved.” Crawford, 586 F.3d at 1151.
                                  18
                                       IV.    CONCLUSION
                                  19
                                              For the reasons stated above, the motion for attorneys’ fees is granted. The court awards
                                  20
                                       fees in the amount of $34,730.18. Sackett shall refund Plaintiff the $4,730.18 previously awarded
                                  21
                                                                                                              ISTRIC
                                       under EAJA.                                                       TES D      TC
                                                                                                       TA
                                  22
                                                                                                                              O
                                                                                                   S




                                                                                                                               U
                                                                                                 ED




                                  23
                                                                                                                                RT




                                                                                                                              D
                                                                                                                     RDERE
                                                                                             UNIT




                                              IT IS SO ORDERED.
                                                                                                              OO
                                                                                                      IT IS S
                                  24
                                       Dated: June 8, 2021
                                                                                                                                      R NIA




                                  25
                                                                                                                            u
                                                                                                                   a M. Ry
                                                                                         ______________________________________
                                                                                              NO




                                  26
                                                                                                            D on n
                                                                                                     Judge
                                                                                                       Donna  M. Ryu
                                                                                                                                      FO
                                                                                               RT




                                  27                                                           United States Magistrate Judge
                                                                                                                                  LI




                                                                                                      ER
                                                                                                  H




                                                                                                                              A




                                                                                                           N                      C
                                  28                                                                                         F
                                                                                                               D IS T IC T O
                                                                                         4                           R
